DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/08/2022.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 03/02/2022.
Applicant’s arguments, see page 7, filed 03/02/2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
The Amendments to Claims 1-2, 7, 10, 12-13, and 17-19, filed 03/02/2022, are acknowledged and accepted.

	
Reasons for Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a lens moving apparatus having all the claimed features of applicant's instant invention, specifically including: in claims 1, 12, and 17, an elastic member comprising an outer frame coupled to the housing, an inner frame coupled to the bobbin, and a connection portion connecting the outer frame and the inner frame; and a damper disposed between the housing and the connection portion; wherein the outer frame comprises a first hole coupled to the housing, wherein the first hole is closer to the first end of the connection portion than the second end of the connection portion, and wherein the damper is disposed at a position closer to the first hole of the outer frame than the second end of the connection portion and in claim 17, an elastic member comprising an outer frame coupled to the housing, an inner frame coupled to the bobbin, and a connection portion connecting the inner frame to the outer frame; wherein the inner frame comprises a second hole coupled to the bobbin, wherein the connection portion comprises a first end connected to the outer frame and a second end connected to the inner frame, wherein the second end is closer to the second hole than the first end, wherein the damper is spaced apart inner frame, and wherein the damper is disposed at a position closer to the first end than the second hole, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872